—In an eminent domain proceeding, the claimant, Walter Sokol, appeals from so much of a judgment of the Court of Claims (Silverman, J.), dated July 7, 1999, as suspended prejudgment interest between May 15, 1994, and September 29, 1995, pursuant to EDPL 514 (B).
Ordered that the judgment is reversed insofar as appealed from, on the law, with costs, the claimant is awarded prejudgment interest from May 15, 1994, through September 29, 1995, and the matter is remitted to the Court of Claims for entry of an amended judgment.
The Court of Claims erred in suspending interest for the period between May 15, 1994, and September 29, 1995. EDPL 514 (B) provides that prejudgment interest may be suspended unless the condemnee files his claim “within six months after accrual of such claim, or within six months after personal service of the notice of acquisition upon the condemnee, whichever is later”. There is nothing in the record which establishes the date of personal service of the notice of acquisition on the claimant. Therefore, interest on the award should not have been suspended (see, EDPL 514 [B]; see also, Mordecai v State of New York, 118 AD2d 763).
The respondent’s remaining contentions are without merit. Joy, J. P., Goldstein, H. Miller and Schmidt, JJ., concur.